
	
		I
		112th CONGRESS
		2d Session
		H. R. 5848
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to prohibit the
		  exclusion of individuals from service on a Federal jury on account of sexual
		  orientation or gender identity.
	
	
		1.Short titleThis Act may be cited as the
			 Juror Non-Discrimination Act of
			 2012.
		2.Exclusion from
			 Federal juries on account of sexual orientation or gender identity
			 prohibitedSection 1862 of
			 title 28, United States Code, is amended by inserting sexual
			 orientation, gender identity, after sex.
		
